Citation Nr: 1334631	
Decision Date: 10/30/13    Archive Date: 11/06/13

DOCKET NO.  12-27 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The AOJ has reported service from July 1987 to July 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The RO in Cheyenne, Wyoming, currently has original jurisdiction over the appellant's claim.

In a July 2013 statement, the appellant raised the issues of entitlement to service connection for bilateral hearing loss and fibroid tumors.  These issues have not yet been addressed by the RO, and are referred to the RO for appropriate action.  See Godfrey v. Brown, 7 Vet.App. 398 (1995) (the Board does not have jurisdiction of issues not yet adjudicated by the RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In her August 2012 substantive appeal, the appellant requested that she be scheduled for a videoconference hearing before a Veterans Law Judge.

The record reflects that the appellant was scheduled for a videoconference hearing to take place in October 2013.  However, due to a shutdown of the Federal Government, the appellant's hearing was cancelled and rescheduled for December 2013. 

In an October 2013 report of contact, the appellant indicated that she had recently moved to Chicago, Illinois, and requested that her videoconference hearing be relocated to the Chicago RO.

The failure to afford the appellant a hearing would amount to a denial of due process. 38 C.F.R. § 20.904(a)(3) (2013).  Therefore, the appellant should be scheduled for a hearing before the Board and be notified of the scheduled proceeding using her current address.

The record includes a computer screen printout reflecting a veteran profile.  However, the document does not reflect a verification or VADS certification.

Accordingly, the case is REMANDED for the following action:

1. The RO should transfer the appellant's claims folder to the RO in Chicago, Illinois.  

2. The RO should then take appropriate steps to schedule the appellant for a videoconference hearing in accordance with her request.  The appellant should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the appellant withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

3.  The AOJ should verify service and place verification in an appropriate file.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (20136).

